Third District Court of Appeal
                               State of Florida

                          Opinion filed May 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1052
                Lower Tribunal Nos. F20-10110, F20-9649
                          ________________


                             Rosniel Orfelia,
                                 Petitioner,

                                     vs.

                      Daniel Junior, etc., et al.,
                               Respondents.



     A Case of Original Jurisdiction – Habeas Corpus.

     Carlos J. Martinez, Public Defender, and James Odell, Assistant Public
Defender, for petitioner.

      Ashley Moody, Attorney General, and Kayla Heather McNab, Assistant
Attorney General, for respondent The State of Florida.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     EMAS, C.J.
      In the instant petition for writ of habeas corpus, Rosniel Orfelia

contends he is being held illegally. Petitioner was charged with three third-

degree felonies, and had been released to electronically monitored house

arrest. He was returned to custody after his pretrial release officer filed an

affidavit alleging that, on two occasions, petitioner left home without an

approved schedule. There was no allegation that petitioner had committed

a new criminal offense while on pretrial release. At the hearing, held after

petitioner was returned to custody, the trial court revoked petitioner’s pretrial

release. The State orally requested that the trial court deny petitioner any

further bond or pretrial release. The defense requested that the trial court

set a new bond, given that petitioner was charged with bondable offenses

and there was no allegation that he had committed a new offense while out

on pretrial release. The trial court denied the request to set a new bond, and

petitioner continues to be held in custody without bond.

      The circumstances of the instant case—the offenses with which

petitioner is charged are all bondable as a matter of right; petitioner’s pretrial

release to electronic monitoring was revoked for violating a condition of

release, but not for an alleged commission of a new offense;1 and the State



1
  See § 903.0471, Fla. Stat. (2021) (providing that a trial court “may, on its
own motion revoke pretrial release and order pretrial detention if the court

                                        2
has not filed a motion for pretrial detention—render it indistinguishable from

Ginsberg v. Ryan, 60 So. 3d 475 (Fla. 3d DCA 2011), in which we granted a

similar petition for writ of habeas corpus. As we held in Ginsberg, and

reaffirm here:

      A defendant who violates a condition of his pretrial release
      forfeits his right to continued release under the original bond, but
      does not forfeit altogether his constitutional right to pretrial
      release. A trial court's authority to hold the defendant without any
      bond is circumscribed by the provisions of section 907.041, see
      State v. Paul, 783 So. 2d 1042 (Fla.2001), and the trial court
      must consider and follow the pertinent provisions of the pretrial
      detention statute, as well as Rules 3.131 and 3.132. Roby v.
      State, 795 So. 2d 189 (Fla. 3d DCA 2001). “A final order of
      pretrial detention shall be entered only after a hearing ... [and]
      shall be held within 5 days of the filing of the motion or the date
      of taking the person in custody ... whichever is later.” Fla. R.
      Crim. P. 3.132(c)(1). The defendant “is entitled to be represented
      by counsel, to present witnesses and evidence and to cross-
      examine witnesses.” § 907.041(4)(h). Finally, the pretrial
      detention order “shall contain findings of fact and conclusions of
      law to support it.” § 907.041(4)(i); Fla. R. Crim. P. 3.132(2).

Id. at 477.

      We therefore grant the petition for writ of habeas corpus and remand

this cause to the trial court. The State shall have no more than three

business days following the issuance of this opinion to file a legally sufficient

motion for pretrial detention. Should the State fail to file such a motion, the



finds probable cause to believe that the defendant committed a new crime
while on pretrial release.”)

                                       3
trial court shall immediately thereafter conduct a hearing pursuant to Rule

3.131 to determine appropriate conditions of release. The defendant shall

remain in custody pending the determination of pretrial release or detention.

     This opinion shall take effect immediately notwithstanding the filing or

disposition of any motion for rehearing.




                                      4